

EXHIBIT 10.37


OCEANFIRST BANK
TWO YEAR CHANGE IN CONTROL AGREEMENT


This Agreement (the “Agreement”) is made effective as of December 5, 2016 (the
“Effective Date”) by and between OceanFirst Bank (the “Bank”), a federally
chartered savings institution, with its principal administrative office at 975
Hooper Avenue, Toms River, New Jersey 08753, which is a wholly owned subsidiary
of OceanFirst Financial Corp., a corporation organized under the laws of the
State of Delaware (the “Holding Company”), and Angela K. Ho (“Executive”).
WHEREAS, Executive has agreed to serve in the employ of the Bank; and
WHEREAS, the Bank recognizes the substantial contribution Executive will make to
the Bank and wishes to protect Executive’s position therewith for the period
provided in this Agreement.
NOW, THEREFORE, in consideration of the contribution and responsibilities of
Executive, and upon the other terms and conditions hereinafter provided, the
parties hereto agree as follows:
1.
TERM OF AGREEMENT.

The term of this Agreement shall commence as of the Effective Date and shall
continue for a period of twenty four (24) full calendar months thereafter.
Commencing on the first anniversary date of the Effective Date and continuing at
each anniversary date thereafter, the Board of Directors of the Bank (“Board”)
may extend the Agreement for an additional year. The Board will review the
Agreement and Executive’s performance annually for purposes of determining
whether to extend the Agreement, and the results thereof shall be included in
the minutes of the Board’s meeting.
2.
CHANGE IN CONTROL.

(a)    Upon the occurrence of a Change in Control of the Bank or the Holding
Company (as herein defined) followed at any time during the term of this
Agreement by the termination of Executive’s employment, other than for Cause, as
defined in Section 2(c) hereof, the provisions of Section 3 shall apply. Upon
the occurrence of a Change in Control, Executive shall have the right to elect
to voluntarily terminate his employment at any time during the term of this
Agreement for “Good Reason,” which means without Executive’s consent (A) a
material reduction of Executive’s authority, duties or responsibilities; (B) a
material reduction of Executive’s salary; or (C) a material change in the
geographic location at which the Executive must perform his services to the
Bank; or (D) a material breach of this Agreement. Upon the occurrence of any
event described in clauses (A) through (D) above constituting “Good Reason,”
Executive shall have the right to elect to terminate his employment by
resignation within six months after initial existence of the event giving rise
to said right to resign; provided that within 30 days after the initial
existence of the basis for resignation Executive has provided the Bank written
notice of the circumstances providing the basis for resigning on account of
“Good Reason” and the Bank has failed to remedy such







--------------------------------------------------------------------------------




circumstances within 30 days after receiving such notice. A resignation by
Executive without complying with the notice and opportunity to remedy provisions
in this Agreement shall not constitute a resignation for “Good Reason” for any
purpose of this Agreement.
(b)    For purposes of this Agreement, a “Change in Control” of the Bank or
Holding Company means an event of a nature that: (i) would be required to be
reported in response to Item 5.01 of the Current Report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”); or (ii) results in a Change in
Control of the Bank or the Holding Company within the meaning of the Home
Owners’ Loan Act of 1933, as amended, the Federal Deposit Insurance Act, or Part
174 of the Rules and Regulations promulgated by the Office of the Comptroller of
the Currency (“OCC”), as in effect on the date hereof (provided, that in
applying the definition of change in control as set forth under such rules and
regulations, the Board shall substitute its judgment for that of the OCC); or
(iii) without limitation such a Change in Control shall be deemed to have
occurred at such time as (A) any “person” (as the term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Bank or the Holding Company representing 25% or more of the Bank’s or the
Holding Company’s outstanding voting securities or right to acquire such
securities except for any voting securities of the Bank purchased by the Holding
Company in connection with the conversion of the Bank to the stock form and any
voting securities purchased by any tax-qualified employee benefit plan of the
Bank or the Holding Company, or (B) individuals who constitute the Board of
Directors of the Holding Company on the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date hereof whose election was
approved by a vote of at least three-quarters of the directors comprising the
Incumbent Board, or whose nomination for election by the Holding Company’s
stockholders was approved by the same Nominating Committee serving under an
Incumbent Board, shall be, for purposes of this clause (B), considered as though
he were a member of the Incumbent Board, or (C) a reorganization, merger,
consolidation, sale of all or substantially all the assets of the Bank or the
Holding Company or similar transaction is consummated unless the persons who
were the beneficial owners of the outstanding shares of the Holding Company’s
Common Stock immediately before the consummation of such transaction
beneficially own more than 51% of the outstanding shares of the common stock of
the successor or survivor corporation in such transaction immediately following
the consummation of such transaction; provided, however, that such an event
listed above will be deemed to have occurred or to have been effectuated upon
the receipt of all required regulatory approvals not including the lapse of any
statutory periods.
(c)    Executive shall not have the right to receive termination benefits
pursuant to Section 3 hereof upon Termination for Cause. The term “Termination
for Cause” means termination because of Executive’s personal dishonesty,
incompetence, willful misconduct, any breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule, or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order, or material breach of any provision
of this Agreement. Notwithstanding the foregoing, Executive shall not be deemed
to have been Terminated for Cause unless and until there shall have been
delivered to him a Notice of Termination which shall include a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the Board at a meeting of the Board called and


2



--------------------------------------------------------------------------------




held for that purpose (after reasonable notice to Executive and an opportunity
for him, together with counsel, to be heard before the Board), finding that in
the good faith opinion of the Board, Executive was guilty of conduct justifying
Termination for Cause and specifying the particulars thereof in detail.
Executive shall not have the right to receive compensation or other benefits for
any period after the Date of Termination for Cause. During the period beginning
on the date of the Notice of Termination for Cause pursuant to Section 4 hereof
through the Date of Termination for Cause, stock options and related limited
rights granted to Executive under any stock option plan shall not be exercisable
nor shall any unvested awards granted to Executive under any stock benefit plan
of the Bank, the Company or any subsidiary or affiliate thereof, vest. At the
Date of Termination for Cause, such stock options and related limited rights and
any such unvested awards shall become null and void and shall not be exercisable
by or delivered to Executive at any time subsequent to such Termination for
Cause.
3.
TERMINATION BENEFITS.

(a)    Upon the occurrence of a Change in Control, followed at any time during
the term of this Agreement by termination of the Executive’s employment due to:
(1) Executive’s dismissal or (2) Executive’s voluntary termination for Good
Reason pursuant to Section 2(a), unless such termination is due to Termination
for Cause, the Bank and the Holding Company shall pay Executive, or in the event
of his subsequent death, his beneficiary or beneficiaries, or his estate, as the
case may be, a sum equal to two (2) time the Executive’s average annual
compensation for the five most recent taxable years that Executive has been
employed by the Bank or such lesser number of years in the event that Executive
shall have been employed by the Bank for less than five years. Such average
annual compensation shall include Base Salary and annual bonuses paid to the
Executive in any such year and payment of any expense items without
accountability or business purpose or that do not meet the Internal Revenue
Service requirements for deductibility by the Bank’ provided, however, that any
payment under this provision and subsection 3(b) below shall not exceed two (2)
times the Executive’s average annual compensation. Such payment shall be made in
a lump sum within five business days of the Date of Termination, subject to
delayed payment pursuant to Section 18 hereof, if applicable. Any such payment
may also be delayed where the Bank reasonably anticipates that the making of the
payment will violate Federal securities laws or other applicable law; provided
that the payment is made at the earliest date at which the Bank reasonably
anticipates that the making of the payment will not cause such violation.
(b)    Upon the occurrence of a Change in Control of the Bank or the Holding
Company followed at any time during the term of this Agreement by Executive’s
voluntary or involuntary termination of employment, other than for Termination
for Cause, the Bank shall cause to be continued life, medical and disability
coverage substantially identical to the coverage maintained by the Bank or
Holding Company for Executive prior to his severance, except to the extent such
coverage may be changed in its application to all Bank or Holding Company
employees on a nondiscriminatory basis. Such coverage and payments shall cease
upon the expiration of twenty-four (24) full calendar months from the Date of
Termination. If the provision of any of the benefits covered by this Section
3(b) would trigger the 20% excise tax and interest penalties under Section 409A
of the Code, then the benefit(s) that would trigger such tax and interest
penalties shall not be provided (collectively the “Excluded Benefits”), and in
lieu of the Excluded Benefits, the Bank will


3



--------------------------------------------------------------------------------




pay to the Executive, in a lump sum within thirty business days following
termination of employment or thirty business days after such determination,
should it occur after termination of employment, a cash amount equal to the cost
to the Holding Company of providing the Excluded Benefits. Such lump sum payment
will be subject to delayed payment pursuant to Section 18 hereof if applicable.
(c)    Notwithstanding the preceding paragraphs of this Section 3, in no event
shall the aggregate payments or benefits to be made or afforded to Executive
under said paragraphs (the “Termination Benefits”) constitute an “excess
parachute payment” under Section 280G of the Code or any successor thereto, and
in order to avoid such a result Termination Benefits will be reduced, if
necessary, to an amount (the “Non-Triggering Amount”), the value of which is one
dollar ($1.00) less than an amount equal to three (3) times Executive’s “base
amount,” as determined in accordance with said Section 280G. The allocation of
the reduction required hereby among the Termination Benefits provided by the
preceding paragraphs of this Section 3 shall be determined by the Bank.
4.
NOTICE OF TERMINATION.

(a)    Any purported termination by the Bank or by Executive in connection with
a Change in Control shall be communicated by Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” means a
written notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.
(b)    “Date of Termination” means the date specified in the Notice of
Termination (which, in the instance of Termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).
(c)    If, within thirty (30) days after any Notice of Termination is given, the
party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected) and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute in connection with a Change in
Control, in the event the Executive is terminated for reasons other than
Termination for Cause, the Bank will continue to pay Executive his full
compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to his annual salary) and continue him as a
participant in all compensation, benefit and insurance plans in which he was
participating when the notice of dispute was given, until the earlier of: (1)
the resolution of the dispute in accordance with this Agreement or (2) the
expiration of the remaining term of this Agreement as determined as of the Date
of Termination.
5.
SOURCE OF PAYMENTS.



4



--------------------------------------------------------------------------------




It is intended by the parties hereto that all payments provided in this
Agreement shall be paid in cash or check from the general funds of the Bank.
Further, the Holding Company guarantees such payment and provision of all
amounts and benefits due hereunder to Executive and, if such amounts and
benefits due from the Bank are not timely paid or provided by the Bank, such
amounts and benefits shall be paid or provided by the Holding Company.
6.
EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.
Nothing in this Agreement shall confer upon Executive the right to continue in
the employ of Bank or shall impose on the Bank any obligation to employ or
retain Executive in its employ for any period.
7.
NO ATTACHMENT.

Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.
This Agreement shall be binding upon, and inure to the benefit of, Executive,
the Bank and their respective successors and assigns.
8.
MODIFICATION AND WAIVER.

(a)    This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
(b)    No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.
9.
REQUIRED REGULATORY PROVISIONS.

(a)    The Board may terminate Executive’s employment at any time, but any
termination by the Board, other than Termination for Cause, shall not prejudice
Executive’s right to compensation or .other benefits under this Agreement.
Executive shall not have the right to receive compensation or other benefits for
any period after Termination for Cause as defined in Section 2 hereinabove.


5



--------------------------------------------------------------------------------




(b)    If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
§1818(e)(3) or (g)(1)), the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion (i)
pay Executive all or part of the compensation withheld while their contract
obligations were suspended and (ii) reinstate (in whole or in part) any of the
obligations which were suspended.
(c)    If Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §1818(e)(4) or (g)(1)),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but-vested rights of the contracting parties shall
not be affected.
(d)    If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, all obligations of the Bank under this contract shall
terminate as of the date of default, but this paragraph shall not affect any
vested rights of the contracting parties.
(e)    All obligations under this contract shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the institution: (i) by the Comptroller of the Currency
(or his or her designee) at the time the Federal Deposit Insurance Corporation
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Section 13(c) of the Federal Deposit Insurance Act;
or (ii) by the Comptroller of the Currency (or his or her designee) at the time
the Comptroller (or his or her designee) approves a supervisory merger to
resolve problems related to operation of the Bank or when the Bank is determined
by the Comptroller of the Currency (or his or her designee) to be in an unsafe
or unsound condition. Any rights of the parties that have already vested,
however, shall not be affected by such action.
(f)    Any payments made to Executive pursuant to this Agreement, or otherwise,
are subject to and conditioned upon compliance with 12 U.S.C. §1828(k) and any
rules and regulations promulgated thereunder.
10.
REINSTATEMENT OF BENEFITS UNDER SECTION 9(b).

In the event Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice described in
Section 9(b) hereof (the “Notice”) during the term of this Agreement and a
Change in Control, as defined herein, occurs, the Bank will assume its
obligation to pay and Executive will be entitled to receive all of the
termination benefits provided for under Section 3 of this Agreement upon the
Bank’s receipt of a dismissal of charges in the Notice.
11.
SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such


6



--------------------------------------------------------------------------------




provision not held so invalid, and each such other provision and part thereof
shall to the full extent consistent with law continue in full force and effect.
12.
HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement. In addition, references to the
masculine shall apply equally to the feminine.
13.
GOVERNING LAW.

The validity, interpretation, performance, and enforcement of this Agreement
shall be governed by the laws of the State of New Jersey but only to the extent
not preempted by Federal law.
14.
ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within the state of New
Jersey within fifty (50) miles from the location of the Bank’s main office, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that Executive shall be entitled to seek
specific performance of his right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.
15.
PAYMENT OF COSTS AND LEGAL FEES.

All reasonable costs and legal fees paid or incurred by Executive pursuant to
any dispute or question of interpretation relating to this Agreement shall be
paid or reimbursed by the Bank (which payments are guaranteed by the Holding
Company pursuant to Section 5 hereof) if Executive is successful on the merits
pursuant to a legal judgment, arbitration or settlement.
16.
INDEMNIFICATION.

(a)    The Bank shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and shall indemnify Executive (and
his heirs, executors and administrators) as permitted under federal law against
all expenses and liabilities reasonably incurred by him in connection with or
arising out of any action, suit or proceeding in which he may be involved by
reason of his having been a director or officer of the Bank (whether or not he
continues to be a director or officer at the time of incurring such expenses or
liabilities), such expenses and liabilities to include, but not be limited to,
judgments, court costs and attorneys’ fees and the cost of reasonable
settlements.
(b)    Any payments made to Executive pursuant to this Section are subject to
and conditioned upon compliance with 12 C.F.R.§ 145.121 and any rules or
regulations promulgated thereunder.


7



--------------------------------------------------------------------------------




17.
SUCCESSOR TO THE BANK.

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.
18.    APPLICATION OF SECTION 409A OF THE CODE.
(a)    To the extent applicable, it is intended that this Agreement comply with
the provisions of Section 409A of the Code, so as to prevent inclusion in gross
income of any amounts payable or benefits provided hereunder in a taxable year
that is prior to the taxable year or years in which such amounts or benefits
would otherwise actually be distributed, provided or otherwise made available to
the Executive. This Agreement shall be construed, administered, and governed in
a manner consistent with this intent.
(b)    In the event Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code and delayed payment of any amount or
commencement of any benefit under this Agreement is required to avoid a
prohibited distribution under Section 409A(a)(2) of the Code, then (i) amounts
payable in connection with Executive’s termination of employment will be delayed
and paid, with interest at the short term applicable federal rate as in effect
as of the termination date, in a single lump sum six months thereafter (or if
earlier, the date of Executive’s death) and (ii) with respect to medical and
welfare benefits, Executive shall be entitled to bear the cost of such benefits
for six months following such termination date, after which time the Bank shall
continue to provide such benefits for the period they would otherwise have been
provided, commencing from the six month anniversary of the Executive’s
termination date.
(c)    Payments and benefits hereunder upon Executive’s termination or severance
of employment with the Bank that constitute deferred compensation under Code
Section 409A payable shall be paid or provided only at the time of a termination
of Executive’s employment which constitutes a “separation from service” within
the meaning of Code Section 409A (subject to a possible six-month delay pursuant
to Subsection (b) above).
(d)    For purposes of Code Section 409A, the right to a series of payments
under this Agreement shall be treated as a right to a series of separate
payments so that each payment hereunder is designated as a separate payment for
purposes of Code Section 409A.
(e)    All reimbursements and in kind benefits provided under this Agreement,
including, but not limited to, payments under Sections 15 and 16, shall be made
or provided in accordance with the requirements of Code Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year


8



--------------------------------------------------------------------------------




in which the expense is incurred, and (iv) the right to reimbursement or in kind
benefits is not subject to liquidation or exchange for another benefit.
(f)    References in this Agreement to Code Section 409A include both that
section of the Code itself and any guidance promulgated thereunder.
SIGNATURES
IN WITNESS WHEREOF, OceanFirst Bank and OceanFirst Financial Corp. have caused
this Agreement to be executed and seals to be affixed hereunto by their duly
authorized officers, and Executive has signed this Agreement, on the 5th day of
December, 2016.


ATTEST: 



/s/ Linda Blakaitis  
Linda Blakaitis
      Assistant Secretary 

   
  
ATTEST: 



/s/ Linda Blakaitis 
Linda Blakaitis
     Assistant Secretary 

   [SEAL] 





OCEANFIRST BANK 


 
By: /s/ Steven J. Tsimbinos   
             Steven J. Tsimbinos
             EVP & General Counsel  


 
OCEANFIRST FINANCIAL CORP. 

   (Guarantor) 
 
By: /s/ Steven J. Tsimbinos   
             Steven J. Tsimbinos 
             EVP & General Counsel  




 
/s/ Angela K. Ho              
Angela K. Ho
 
 







9

